DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner. 
                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitation “air cooled heat rejection coil” in line 15 and “a heat rejection coil” in line 17. It is unclear whether these limitations are same or different. For examination purposes, the limitation is being considered as they are same limitations.

Claim 1 recites “the electrical energy” in line 21. There is antecedent basis for this limitation. For examination purposes, the limitation is being considered as -- “an electrical energy” --.
Claim 10 recites the limitation “air cooled heat rejection coil” in line 14 and “a heat rejection coil” in line 17. It is unclear whether these limitations are same or different. For examination purposes, the limitation is being considered as they are same limitations.
Claim 10 recites “the electrical energy” in line 20. There is antecedent basis for this limitation. For examination purposes, the limitation is being considered as -- “an electrical energy” --.
Claims 2-3, 5-9 and 11-17 are rejected based upon their dependency from claims 1 and 10.
                                             Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 5-9 and 11-17 are objected to as being dependent upon the bas claims 1 and 10.
                                            Response to Arguments
Applicant's arguments filed on 04/13/2021 have been fully considered but are moot because of the allowable subject matter given above.


                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763